Mikoll, J.
P. Appeal from a judgment of the County Court of Madison County (O’Brien, III, J.), rendered December 11, 1990, upon a verdict convicting defendant of the crimes of burglary in the third degree, arson in the third degree, arson in the fourth degree and reckless endangerment in the second degree.
Defendant, in seeking to repudiate a series of statements signed by him which implicated him in the crimes he was convicted of, contends that County Court erred in denying his motion to have them suppressed. Defendant testified in the Huntley hearing that his statements were induced by police intimidation and in violation of his right to counsel. County Court did not find defendant’s testimony to be credible and denied suppression. We decline to reverse.
County Court, as trier of the facts, was in the best position to judge the credibility of witnesses (see, People v Garcia, 160 AD2d 258, 259, lv denied 76 NY2d 857). We agree with its decision.
Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed, and matter remitted to the County Court of Madison County for further proceedings pursuant to CPL 460.50 (5).